

116 HR 6384 IH: Community Meals Fund
U.S. House of Representatives
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6384IN THE HOUSE OF REPRESENTATIVESMarch 24, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide community-based nonprofit feeding and anti-hunger groups with funding to partner with small and mid-sized restaurants to expand meal access and delivery for low-income and vulnerable populations during a pandemic or public health emergency.1.Short titleThis Act may be cited as the Community Meals Fund.2.Definitions(1)Vulnerable populationThe term vulnerable population means any person who is a member of the target population, is a low income individual, or receives a means-tested benefit as defined under this Act.(2)Grab-and-go mealThe term grab-and-go meals refers to pre-packaged, ready to eat food that has been prepared and cooked no greater than 8 hours prior to being sealed or enclosed in a container.(3)Target populationThe term target population includes an individual who (or family that)—(A)earns an income below 200 percent of the Federal poverty line;(B)suffers from food insecurity;(C)is homeless;(D)receives (or recently received) assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. et seq.), relating to temporary assistance to needy families; or(E)is eligible for benefits under any nutrition assistance or anti-poverty program.(4)Community-based nonprofit feeding and anti-hunger groupThe term community-based nonprofit feeding and anti-hunger group means an anti-hunger organization, food bank, food pantry, soup kitchen, food rescue group, or community food security organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(5)SecretaryThe term Secretary means the Secretary of Agriculture.(6)Low-income individualThe term low-income individual means, with respect to any calendar year, any individual who lives in a household that has a gross income that does not exceed 300 percent of the poverty line, as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).(7)HomelessThe term homeless has the meaning given such term in subtitle B of title VII of the McKinney-Vento Act and the Housing and Urban Development (HUD) definition in section 103 of subtitle I of the McKinney-Vento Act.(8)Crisis housingThe term crisis housing means a supervised publicly or privately operated shelter designated to provide temporary living arrangements (including hotels and motels paid for by Federal, State, or local government programs for low-income individuals or by charitable organizations, congregate shelters, and transitional housing).(9)Means-tested benefitThe term means-tested benefit means a mandatory spending program of the Federal Government for which, as determined by the Secretary, eligibility for the program’s benefits, or the amount of such benefits, is determined on the basis of income or resources of the individual or family seeking the benefit.(10)DependentThe term dependent has the meaning given such term in section 152 of the Internal Revenue Code of 1986, except that the term also includes an individual who is not a citizen or national of the United States if such individual would otherwise be considered a dependent pursuant to such section if such individual were a citizen or national of the United States.(11)Disaster declarationThe term disaster declaration means the instance a Governor requests a major disaster declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).(12)Temporary community needThe term temporary community need means prepared meals during the time period under which a disaster declaration is provided. Such community need shall terminate 30 days after the termination of such declaration.(13)PandemicThe term pandemic means a communicable disease for which the Federal Government has issued a travel alert or travel warning.3.Community meals fund(a)ApplicationTo be eligible to receive a grant to address temporary community needs under this section, a community-based nonprofit feeding and anti-hunger group shall submit to the Secretary an application that contains a description of how the applicant proposes to use the grant funds to implement the components of the temporary grant program listed in subsection (b). The application shall be submitted in such form, at such time, and containing such other information as the Secretary may require.(b)Community meals grant program componentsAn application for a grant under this section shall contain an assurance that the applicant will expand the capacity of community-based nonprofit feeding and anti-hunger groups and schools to meet the needs of children, families, and vulnerable populations in a pandemic by—(1)contracting with small and mid-sized business restaurants or small and mid-sized food contractors that are small business concerns as defined in section 3 of the Small Business Act (15 U.S.C. 632) for—(A)preparing, cooking, and storing grab-and-go meals;(B) serving meals to vulnerable populations or make them available for pick up, or distributed in high poverty areas designated by State and local agencies;(C) bolstering food security for children, dependents, families, and the elderly in rural and hard to reach communities;(D)bolstering food security for dependents, target populations, and families in crisis housing; and(E)improving the nutrition of vulnerable populations.(c)CriteriaIn evaluating an application of a community-based nonprofit feeding and anti-hunger group to receive a grant, the Secretary shall consider criteria as the Secretary determines appropriate.(d)Grant administration(1)AmountA grant awarded under this section may not exceed $500,000.(2)Renewals(A)In generalThe Secretary may renew a grant awarded under this section with respect to an eligible entity if the entity—(i)submits to the Secretary an application for renewal at such time, in such manner, and containing such information as the Secretary may require; and(ii)demonstrates in such application that—(I)grant, contract, or cooperative agreement funds made available to the entity were used in a manner required under the most recently approved application of the entity under this section; and(II)the entity has made progress in achieving the objectives of the initial application approved for the entity under this section.(B)DurationA grant shall be eligible for renewal so long as a disaster declaration is active on the date of the renewal application.(e)Supplement, not supplant, requirementA grant, contract, or cooperative agreement made under this Act shall be expended to supplement, and not supplant, the expenditures of the eligible entity involved and the value of in-kind contributions.4.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this section $20,000,000 during the 1-year period beginning on May 1, 2020.(b)AvailabilityFunds authorized to be appropriated under subsection (a) shall remain available until expended.5.Rule of constructionNothing in this Act shall be construed to limit a community-based nonprofit feeding and anti-hunger group from receiving a grant under this Act for any vulnerable population otherwise served by such group with other Federal funds.6.Reports to Congress(a)Grantee report to CongressNot later than 90 days after the end of the fiscal year for which a grantee receives a grant under this Act, such grantee shall submit to the Secretary a report that contains an evaluation of the results of the activities, including financial expenditures, made during such fiscal year to carry out the program for which such grant is received.(b)Annual reports to congressNot later than January 1 following the end of fiscal year for which funds are appropriated to carry out this Act, the Secretary shall submit to Congress a report describing the progress of the programs carried out with grants made for such fiscal year.